--------------------------------------------------------------------------------

EXHIBIT 10.1
 
DEBT SETTLEMENT AGREEMENT
 
DEBT SETTLEMENT AGREEMENT (“Agreement”), dated as of February 15, 2011, by and
between NUMOBILE, INC., a Nevada corporation (the “Company”), and Galleon
Investments, Ltd., a business domiciled in Turks and Caicos, BWI (“Investor”)
(together hereinafter referred to as “the Parties”).
 
RECITALS
 
This agreement is made with reference to the following facts:
 


A.  
On October 15, 2008, NewMarket Technology, Inc., a Nevada corporation
(“NewMarket”), made a loan in an amount equal to $607,058.00 in cash to
Stonewall Networks, Inc., a Delaware corporation (“Stonewall”),  such loan
evidenced by  a certain Promissory Note also dated October 15, 2008, by and
between the Seller and Stonewall (the “Note”) ; and,

 
B.  
Whereas, among other terms and conditions, the Note is unsecured, carries an
interest rate of 8% per annum, has a maturity date of October 15, 2011 and is a
valid and binding obligation in the principal amount of $607,058 plus accrued
interest as of the date herein owed by Stonewall  to the Seller;  and,

 
C.  
Pursuant to the terms of that certain Stock Purchase Agreement (the “Stock
Purchase Agreement”) dated October 7, 2009 by and between NuMobile, Inc., a
Nevada corporation (“NuMobile”) and Stonewall, NuMobile acquired all of the
outstanding shares of Stonewall, resulting in NuMobile assuming of all the
liabilities of Stonewall, including the Note;



D.  
Pursuant to the terms of that certain Note Purchase Agreement (the “Note
Purchase Agreement”) dated July 15, 2010 by and between Resource Operations of
NG, LLC, a Texas limited-liability company (“RONG”) and NewMarket, NewMarket
sold the Note, together with all accrued interest as of the date thereto, to
RONG; and,



E.  
Pursuant to the terms of that certain Debt Purchase Agreement (the “Debt
Purchase Agreement”) dated February 15, 2011 by and between RONG and the
Investor, RONG sold a $200,000 principal portion of the Note (the “Purchased
Debt”), together with accrued interest as of the date thereto, to the Investor;
and,

 
F.  
The Parties agree that as of the date hereof the outstanding principal plus
accrued and unpaid interest, together with fees and expenses, under the
Purchased Debt is $238,500 (the “Outstanding Balance”): and,

 
G.  
The Parties desire to provide an alternative mechanism for settling the
obligations under the Purchased Debt, as the Company may not have, and may not
be able to obtain, enough cash to repay the Purchased Debt in full within an
acceptable timeframe, and;

 
 
 
 

--------------------------------------------------------------------------------

 
 
H.  
Accordingly, this Agreement is made for the purpose, among others, of allowing
the Investor, at its option and in its sole discretion as it may elect from time
to time, to exchange all or part of the Outstanding Balance of the Purchased
Debt for the issuance of shares of common stock of the Company (the “Common
Stock”).

 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Investor hereby
agree as follows:
 
i.  
INVESTOR ELECTION TO EXCHANGE.  From time to time the Investor may elect, in its
sole and absolute discretion, to exchange all or a portion of the Outstanding
Balance to Common Stock; provided, however, that (i) Investor may not elect to
convert less than $5,000 of Purchased Debt at any given time, and (ii) at any
given time the Investor shall not beneficially own more than 4.99% of the issued
and outstanding shares of the Common Stock of the Company.  This limitation,
however, shall not prevent the Investor from eventually converting all of the
Purchased Debt into Common Stock.

 
ii.  
CONVERSION PRICE.  The Investor may convert the Purchased Debt at a price per
share equal to fifty percent (50.0%) of the lowest of the five  closing bid
prices (“Closing Bid Price”), as reported on Bloomberg, of the Company’s Common
Stock immediately prior to conversion (the “Conversion Price”).

 
iii.  
CONVERSION NOTICE.  The Investor shall provide notice to the Company of its
intent to convert a given portion of the Purchased Debt by delivering to the
Company a Conversion Notice, a form of which is attached hereto as Exhibit
“A”.  Upon receipt of a Conversion Notice, the Company shall immediately, but in
no event later than three days after receipt, deliver the number of shares of
Common Stock set forth on the Conversion Notice to the account specified by the
Investor on the Conversion Notice.  Notwithstanding anything herein to the
contrary, all such deliveries of shares shall be electronic, via DWAC or
DTC.  In the event the Company fails to deliver said shares within three days of
receipt of the Conversion Notice, a penalty equal to one and one half percent
(1.5%) of the Conversion Amount shall be added to the balance of the Purchased
Debt per day.  The amount of the Purchased Debt  that Investor elects to convert
on a Conversion Notice is defined as the “Conversion Amount.”



4.           RESTRICTIVE LEGEND. The certificates, if applicable, in due and
proper form, representing the shares of Common Stock to be issued to Investor
will bear a legend substantially in the following form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.”
 
 
 
2

--------------------------------------------------------------------------------

 
 
5.           INVESTOR’S REPRESENTATIONS AND WARRANTIES.


Investor hereby acknowledges, represents and warrants to, and agrees with, the
Company as follows:


(a)           Investor is acquiring the Common Stock for Investor’s own account
as principal, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in such Securities.
 
(b)           Investor acknowledges its understanding that the issuance of the
Common Stock is intended to be exempt from registration under the Act by virtue
of Section 4(2) of the Securities Act of 1933, as amended (the “Act”) and the
provisions of Regulation D thereunder.
 
(c)           Investor has the financial ability to bear the economic risk of
his investment, has adequate means for providing for his current needs and
personal contingencies and has no need for liquidity with respect to his
investment in the Company.
 
(d)           Investor is an “Accredited Investor” as that term is defined in
Rule 501(a) of Regulation D under the Act (17 C.F.R. 230.501(a)).
 
(e)           Investor has made an independent investigation of the Company’s
business, been provided an opportunity to obtain additional information
concerning the Company as Investor deems necessary to make an investment
decision and all other information to the extent the Company possesses such
information or can acquire it without unreasonable effort or expense.
 
(f)           Investor represents, warrants and agrees that Investor will not
sell or otherwise transfer the Common Stock unless registered under the Act or
in reliance upon an exemption therefrom, and fully understands and agrees that
Investor must bear the economic risk of his purchase for an indefinite period of
time because, among other reasons, the Common Stock or underlying securities
have not been registered under the Act or under the securities laws of certain
states and, therefore, cannot be resold, pledged, assigned or otherwise disposed
of unless they are subsequently registered under the Act and under the
applicable securities laws  of such states or an exemption from such
registration is available.  Investor also understands that the Company is under
no obligation to register the Common Stock on his behalf or to assist Investor
in complying with any exemption from registration under the Act.  Investor
further understands that sales or transfer of the Common Stock is restricted by
the provisions of state securities laws.
 
(g)           Investor has not transferred or assigned an interest in the
Outstanding Balance to any third party.
 
(h)           The foregoing representations, warranties and agreements shall
survive the delivery of the Securities under this Agreement.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
6.           COMPANY REPRESENTATIONS, WARRANTIES AND COVENANTS.


The Company hereby acknowledges, represents and warrants to, and agrees with
Investor as follows:


(a)           The Company has been duly organized, validly exists and is in good
standing under the laws of the State of Nevada.  The Company has full corporate
power and authority to enter into this Agreement and this Agreement has been
duly and validly authorized, executed and delivered by the Company and is a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforcement may be limited by the
United States Bankruptcy Code and laws effecting creditors rights, generally.
 
(b)           Subject to the performance by Investor of its obligations under
this Agreement and the accuracy of the representations and warranties of
Investor, the offering and sale of the shares will be exempt from the
registration requirements of the Act.
 
(c)           The execution and delivery by the Company of, and the performance
by the Company of its obligations under this Agreement in accordance with the
terms of this Agreement will not contravene any provision of applicable law or
the charter documents of the Company or any agreement or other instrument
binding upon the Company, or any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement in accordance with the terms of this Agreement.
 
(d)           All of the information, facts and representations set forth in the
Recitals section of this Agreement are in all respects true and accurate as of
the date hereof and are incorporated as representations and warranties of the
Company as if set forth in this Section 4.
 
(e)           Other than as described in the Recitals, neither the Note nor the
Purchased Debt has not been sold, transferred, assigned, exchanged, pledged,
hypothecated or encumbered in any way, whether by the Company or by any other
person.  The Company makes this representation and warranty after due inquiry.
 
(f)           After due inquiry the Company represents and warrants that at all
times, the Company, the Original Lender and all subsequent transferees have
complied in all respects with all securities and other applicable laws in
relation with the issuance, holding and transfers of the Note.
 
(g)           Investor is not and has never been an Affiliate of the Company, as
that term is defined in the Act.
 
(h)           No broker or intermediary is involved in connection with the
purchase of the Purchased Debt and no commission or other remuneration is being
paid in connection therewith.
 
(i)           The foregoing representations, warranties, covenants and
agreements shall survive the Closing.
 
 
 
4

--------------------------------------------------------------------------------

 
 
7.           RELEASES AND WAIVERS.


(a)           Upon the delivery of the Common Stock to Investor as set forth in
Sections 1 and 2 of this Agreement, Investor releases and forever discharges the
Company of and from all and all manner of actions, suits, debts, sums of money,
contracts, agreements, claims and demands at law or in equity, that Investor
had, or may have arising from the Outstanding Balance.
 
(b)           The Company hereby affirms that the obligations under the Note and
the Purchased Debt and as set forth herein are valid and binding obligations of
the Company, and hereby waives, to the fullest extent allowable under law, any
and all defenses that may be available to a debtor under applicable state and
federal law including, without limiting the foregoing, any and all defenses
available to a debtor or maker under the provisions of the Uniform Commercial
Code (“UCC”) pertaining to negotiable instruments.
 
8.          NOTICES.


Whenever the Company or the Investor shall desire to give or serve any notice,
demand, request or other communication with respect to this Agreement, each such
notice shall be in writing and shall be effective only if the same is delivered
by personal service, by telefax or mailed by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:


if to the Company:
 
NuMobile, Inc.
2520 South Third Street #206
 Louisville, KY 40208
 
if to the Investor:


Galleon Investments, Ltd.
BCM Building
Leeward Highway
Providenciales
Turks and Caicos Islands, BWI


Any such notice delivered personally shall be deemed to have been received upon
delivery.  Any such notice sent by telefax shall be presumed to have been
received by the addressee one (1) business day after its acceptance for sending
by an authorized carrier thereof.  Any such notice sent by mail shall be
presumed to have been received by the addressee three (3) business days after
posting in the United States mail.  Any party to whom any such notice is to be
sent hereunder may change its address by giving the other such parties written
notice of its new address as herein provided.
 
 
 
5

--------------------------------------------------------------------------------

 

 
9.           MISCELLANEOUS.


(a)           Modification. Neither this Agreement nor any provisions hereof
shall be modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.
 
(b)           Notices.   Any notice, demand or other communication which any
party hereto may be required, or may elect, to give to anyone interested
hereunder shall be sufficiently given if (a) deposited, postage prepaid, in a
United States mail letter box, registered or certified mail, return receipt
requested, ad­dressed to such address as may be given herein, or (b) delivered
personally at such address.
 
(c)           Counterparts.  This Agreement may be executed through the use of
separate signature pages or in any number of counterparts, and each of such
counterparts shall, for all purposes, constitute one agreement binding on all
the parties, notwith­standing that all parties are not signatories to the same
coun­terpart.
 
(d)           Binding Effect.   Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns.
 
(e)           Entire Agreement.   This instrument contains the entire agreement
of the parties, and there are no representations, covenants or other agreements
except as stated or referred to herein.
 
(f)           Applicable Law and Venue.   This Agreement shall be governed and
construed under the laws of the State of Nevada, without regard to conflicts of
laws principles.  The Company hereby consents to the jurisdiction of any
competent court within the State of Nevada and consents to service of process by
any means authorized by Nevada law in any action brought under or arising out of
this Agreement.
 
(g)           Legal Fees.  The Parties agree that they shall be individually
responsible for their respective legal fees that may arise as a result of the
review and execution of this Agreement.


 
 
[Signature Page Follows]
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Investor have caused this Agreement to be
executed and delivered by their respective officers, thereunto duly authorized.
 
 

 
NUMOBILE, INC.
     
By: /s/ James D. Tilton, Jr.                       
 
Name: James D. Tilton, Jr.
 
Title:   President and Chief Executive Officer

 
 

 
GALLEON INVESTMENTS, LTD.
     
By: /s Hugh O'Neill                                   
 
Name: Hugh O'Neill
 
Title:   President

 

 







 


7

--------------------------------------------------------------------------------